Citation Nr: 0520261	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which denied the veteran's 
claim of entitlement to service connection for schizophrenia.

The veteran initially requested a personal hearing before a 
Veteran law Judge, but he subsequently withdrew that request.  
See 38 C.F.R. § 20.704(e) (2004).  He  veteran testified at a 
formal hearing conducted by a Hearing Officer at the RO in 
October 2002.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This case was previously before the Board in August 2003.  At 
that time, the case was remanded to obtain additional private 
treatment records and a VA psychiatric examination.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets the 
delay, another remand is necessary to ensure proper 
compliance with the Board's August 2003 remand instructions.

Prior to the issuance of the August 2003 remand, the Board 
sent this case to its Evidence Development Unit (EDU). The 
EDU determined that records from Dr. T.S.R. and Dr. G.L.C. 
should be obtained and associated with the veteran's claims 
folder.  The EDU sent the veteran a letter in June 2003, 
asking that he submit a signed release so that these private 
records could be obtained on his behalf.  The veteran 
submitted a release in June 2003 as requested.  

Thereafter, in August 2003, the Board remanded the claim to 
the agency of original jurisdiction to obtain these records 
and a VA psychiatric examination, because then-recent case 
law had determined that the Board could no longer adjudicate 
the claim after its receipt of additional evidence.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].  
The Board's remand instructions were to "undertake all 
necessary efforts" to obtain these records, and "if these 
records cannot be retrieved or are otherwise unavailable, 
please obtain written confirmation of the same."  

Review of the claims folder shows that, in response to the 
August 2003 remand instructions, the AMC sent a letter to the 
veteran asking for a second release for the above-mentioned 
private treatment records in April 2004.  The veteran did not 
respond, and no further action was taken by the AMC to obtain 
these records or confirm their unavailability in writing.  
However, since the veteran had already provided VA with such 
a release, a second release was not necessary.  

The Board finds that the case must again be remanded to the 
AMC in order to obtain these records and fully comply with 
the Board's August 2003 remand instructions.  See Stegall, 
supra.  

The Board notes that the veteran was provided with a VA 
psychiatric examination in January 2005 pursuant to the 
remand instructions; therefore, the only action in regards to 
this remand will involve the acquisition of the above-
mentioned treatment records.



Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should take appropriate steps 
to secure all treatment records from 
Dr. T.S.R. and Dr. G.L.C.  All records 
obtained from these physicians should 
be associated with the veteran's VA 
claims folder.  In the event these 
records cannot be retrieved or are 
otherwise unavailable, VBA should 
obtain written confirmation of the 
same.

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

